Citation Nr: 0210151	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  94-11 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from September 1977 to 
September 1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in part of which the 
regional office (RO) denied entitlement to service connection 
for a left hip disorder.

In November 1996 and July 1999, the Board remanded this 
matter to the RO for further development, including attempts 
to obtain records of the veteran's post-service treatment at 
military hospitals as a dependent of his active duty spouse.  
The remand orders have been complied with by the RO.  Stegall 
v. West, 11 Vet. App. 268 (1998), (a remand by the Board 
confers on the veteran the right to compliance with the 
remand order).


FINDINGS OF FACT

1.  All relevant and obtainable evidence necessary for a fair 
and informed decision concerning the veteran's claim now on 
appeal has been obtained by VA.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claims.

3.  The veteran's current disability from a left hip disorder 
is not related to any injury or disease he incurred during 
his active military service.


CONCLUSIONS OF LAW

1.  The duty of the Department of Veterans Affairs (VA) to 
assist in the development of the veteran's claim and the 
notification requirements of the Veterans Claims Assistance 
Act of 2000 have been satisfied.  Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096, 2096-2099 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

2.  Service connection for a left hip disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran contends that he has current disability from a 
left hip disorder as a result of an injury he sustained 
during his active military service.  For the reasons and 
bases discussed below, the Board concludes that the veteran 
is not entitled to service connection for a left hip 
disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).  Also, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (2001).

The veteran has current disability from a left hip disorder.  
This disorder was diagnosed in July 1993 after X-rays of the 
left hip showed a deformity involving the left acetabulum 
with sclerotic changes and possible early avascular necrosis.  
X-rays taken in January 1995 were interpreted to show 
bilateral aseptic necrosis of the hips with joint space 
narrowing and sclerotic and cystic changes of the left 
femoral head due to aseptic necrosis.

As for evidence of injury during military service, the Board 
notes that, in a February 1995 hearing, the veteran 
attributed his left hip disability to an in-service fall from 
a truck in which he injured a knee.  He also testified before 
the undersigned Member of the Board in September 1996 that he 
sustained injuries, including a left hip injury, when he fell 
from a truck and was hit by rounds of artillery ammunition 
that fell from the truck.  He added that he was taken to a 
hospital in Germany, where a cast of applied to his leg.

In contrast, service medical records do not show that the 
veteran had complaints, diagnoses, or treatment for a left 
hip disorder.  At his medical examination for separation from 
service, he gave a history of swollen and painful joints and 
"trick" or locked knee, but not of a hip injury.  An 
examiner elaborated that the veteran had intermittent left 
knee pain.  An examiner also indicated that the veteran's 
musculoskeletal system was clinically normal.

The veteran is competent to relate that which he experienced 
- that is, the fall from a truck and being struck by rounds 
of artillery ammunition that also fell from the truck.  His 
recollection of the injuries he sustained in this incident, 
however, is given less weight than the contemporaneous 
medical records - including the history he gave at 
examination for separation from service - which do not refer 
to any hip injury.  Moreover, the veteran is not competent to 
link his current hip disability with the in-service incident 
that he recalls. His statements are credible with regard to 
his subjective complaints and his history, but they do not 
constitute competent medical evidence for the purpose of 
showing a nexus between current disability and service. See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

The record does not contain competent medical evidence 
linking the veteran's current hip disability to the veteran's 
military service, including the reported in-service injury.  
The Board has considered an outpatient treatment note dated 
in February 1995 that reports the history, as given by the 
veteran, of bilateral hip injuries after falling off a truck 
and having artillery rounds fall on him.  An examiner 
reported an impression of avascular necrosis of both hips.  
This treatment record notes the history provided by the 
veteran, without further medical comment on the etiology of a 
bilateral hip disorder.  It is, therefore, not probative of 
the question of whether there is a nexus between current 
disability and an in-service injury.  LeShore v. Brown, 8 
Vet. App. 406 (1995).

The Board finds that the veteran's current disability from a 
left hip disorder is not related to any injury or disease he 
incurred during his active military service.  Therefore, the 
Board concludes that service connection for a left hip 
disorder is not warranted.

II.  Applicability of and Compliance with the VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-4 75, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA was implemented with the adoption of new 
regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  However, the regulations add nothing of 
substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  

Under VCAA, VA has the duty to notify a claimant of the 
evidence necessary to support the claim, to assist in the 
development of claim, and to notify a claimant of VA's 
inability to obtain certain evidence.  These duties are 
discussed in detail below.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  In this case, the Board finds that the 
regulations implemented pursuant to the VCAA are more 
favorable to the veteran, as such regulations expand VA's 
duty to: notify the veteran of evidence need to substantiate 
the claim; to assist the veteran in the development of the 
claim, and; to notify the veteran of VA's inability to obtain 
evidence that might support the claim.

A.  Duty to Notify Claimant of Evidence Necessary to 
Substantiate a Claim

VA has a duty to notify the appellant and his representative 
of information and evidence needed to substantiate and 
complete a claim.  38 U.S.C. §§ 5102 and 5103.  In this case 
the veteran has been so notified by the October 1993 rating 
decision, by the January 1994 Statement of the Case (SOC), 
and by the supplemental SOCs.  Further, by a Supplemental SOC 
dated in March 2002, the veteran was informed of the 
regulations implemented pursuant to the VCAA, and was 
informed of the evidence needed to substantiate his claim and 
of the duties that the RO would undertake to assist him in 
developing his claim.  The veteran has been informed that to 
substantiate his claim he should submit medical evidence 
showing a nexus between his current left hip disability and 
the in-service injury.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The Board concludes that VA has complied with the 
VCAA notification requirements to the veteran concerning 
evidence and information needed to substantiate his claim.

B. Duty to Assist in Development of Claims

Under regulations to be codified at 38 C.F.R. § 3.159(b), 
VA's duty to assist in the development of claim includes the 
duty to make as many requests as necessary to obtain relevant 
records from a Federal department or agency, including: 
service medical records; medical and other records from VA 
medical facilities; and records from other Federal agencies, 
such as the Social Security Administration.  This duty also 
includes the duty to make reasonable efforts to obtain 
relevant records not in the custody of a Federal department 
or agency, such as private medical records identified by the 
veteran.  In this case, the RO has exhausted all efforts to 
obtain all relevant records identified by the veteran or 
otherwise evident from the claims folder.

The veteran has had several opportunities to identify sources 
of evidence, such as when he filed his claims, his Notice of 
Disagreement, and his substantive appeal.  Other 
opportunities to identify evidence were during his testimony 
before a RO hearing officer and before the undersigned Member 
of the Board, and in the statements filed by him and on his 
behalf by his representatives.  The RO has attempted to 
obtain records of the veteran's post-service treatment at 
military hospitals and has been informed that no such records 
are available.  The veteran has not provided information 
concerning additional evidence -- such as the names of 
treatment providers, dates of treatment, or custodians of 
records, either private, Federal agency, or service related -
- which has not been obtained.  In May 2002, the veteran 
requested that the record be forwarded to the Board for a 
decision.

Under regulations to be codified at 38 C.F.R. § 3.159(c)(4), 
VA must provide a medical examination or obtain a medical 
opinion in compensation claims when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2) (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620 (August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.356(a)).  The 
veteran was afforded a VA orthopedic examination in August 
1993 and has undergone subsequent VA examinations in either 
an outpatient setting or during hospitalization for treatment 
of other medical problems.

The Board finds that VA has satisfied its duty to assist the 
veteran in obtaining records and providing medical 
examinations. 

C.  Duty to Notify Claimant of Inability to Obtain Records

The revised regulation concerning VA's duty to notify 
claimants of inability to obtain records under the VCAA is 
found at 66 Fed. Reg. 45,620 and 45,631-45,632 (Aug. 29, 
2001) (to be codified as 38 C.F.R. § 3.159(e)) and is 
applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  See 66 Fed. 
Reg. 45,620 and 45,631-45,632 (Aug. 29, 2001).  VA has 
attempted several times to obtain records of post-service 
treatment of the veteran as a military dependent and has been 
unable to obtain such records.  The Board finds that further 
efforts to obtain such records would be futile.  The veteran 
has been notified of VA's inability to obtain such evidence.


ORDER

Entitlement to service connection for a left hip disorder is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

